SIMPSON, J.
This was a suit brought by the appellants against the appellee for the conversion of certain property, with a second count in case. The first point insisted on in the brief of appellant is that the court erred in excluding evidence to the effect that McFarland was indebted to the plaintiff. There was no error in this, as the claim of the plaintiff did not in any manner depend on whether or not McFarland was indebted to him. The plaintiff’s right, under the lease, was to use the property until the ore was all mined from the land, if the said McFarland abandoned it before that was done.
The court erred in permitting the defendant to introduce in evidence the mortgage of McFaidand & Co. to Stevenson, as it does not describe any particular property, nor does it contain any hint, “which will direct the attenton of those readiig it to'some source of imformation beyond the words of the parties to it.” While the rule is not so exacting when the question comes up between che parties to the mortgage, yet, when it is sought to be used against a. third party, the rule is as above stated. — Barrett v. Finch, 76 Iowa, 553, 41 N. W. 310, 14 Am. St. Rep. 238, and note; Jones on Chattel Mortgages, §§ 54, 54aj 55, pp. 62, 66; 5 Am. & Eng. Ency. Law, pp. 956, 957; Rhutasel v. Stephens, 68 Iowa, 627, 27 N. W. 786; Warner v. Wilson, 73 Iowa 719, 36 N. W. 719, 5 Am. St. Rep. 710; Sperry, Webb & Garner v. Clarke, 76 Iowa, 503, 41 N. W. 203; Taylor v. Gilbert, 92 Iowa, 587, 61 N. W. 203; Pingree on Chattel Mortgages, § 142. Our own court, in a case in which a description giving the number and earmarks of animals was held sufficient, calls attention to the fact that the contention was “between mortgagor and mortgagee and not between mortgagee and other creditors or purchasers.” — Cragin & Knobles v. Dickey, 113 Ala. 310, 313, 21 South. 55, 56. In this case it was sought to build up a title, adverse to the plaintiff’s on this mortgage, which was not recorded until after the plaintiffs’ interest had accrued, and, in addition to what has been said about the insufficiency of the description, the testimony shows that there were *48321,200 tons of the rails, and the witness testified that he could not tell Avhicli part of these rails the mortgage Avas on.
According to the testimony in this case the plaintiffs had a property interest in the rails Avliich were laid on the track, haA'ing them in their possession Avit-h the right to hold and use them until the iron ore aauis all mined. Our statutes for the protection of innocent purchasers cover only liens, mortgages, and other coirreyances which are required to he recorded. The doctrine of caveat emptor applies Avhen one person purchases the property of another, and the fact that the property Avas in the possession of the plaintiffs, Avhen pointed out by McFarland to defendant, Avas .sufficient to put them on inquiry as to the right of plaintiffs, and if they purchased and received the property they are liable to the plaintiffs to the amount of the value of the use of the property so long as it. would be required to. mine all the ore. The evidence is not clear as to exactly Avhat that amount is, but the court erred in giving judgment for the defendant.
The judgment of the court is reversed, and the cause remanded.
Reversed and remanded.
Weakley, C. J., and Tyson and Anderson, JJ., concur.